Citation Nr: 1132866	
Decision Date: 09/07/11    Archive Date: 09/15/11	

DOCKET NO.  07-37 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder with depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2006 and March 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Upon review of this case, it is clear that the Veteran has chosen not to perfect his appeal regarding the issue of service connection for soft tissue sarcoma.  Accordingly, that issue is not currently before the Board.  However, it is at this time unclear whether the Veteran wishes to pursue the issue of entitlement to a total disability rating based upon individual unemployability.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed hypertension, as well as the current severity of his service-connected posttraumatic stress disorder.  In pertinent part, it is contended that the Veteran's current hypertension is in some way causally related to his service-connected posttraumatic stress disorder.  Further contended is that current manifestations of the Veteran's service-connected posttraumatic stress disorder are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 50 percent schedular evaluation now assigned.

As regards the Veteran's claim for service connection for hypertension, the Board notes that, at the time of a service separation examination in November 1970, the Veteran's blood pressure was recorded as "130/92" in the sitting position, although given the poor quality of the copy of that examination contained in the Veteran's claims folder, the accuracy of that entry is somewhat in question.  Nonetheless, in September 1970, just two months prior to the Veteran's separation from service, his blood pressure was recorded as 118/72, which is to say, well within normal limits.  Significantly, at the time of the Veteran's service separation examination, he did not receive a diagnosis of hypertension.  In point of fact, the first clinically-documented evidence of hypertension appears to have occurred around or about 2006, at which time the Veteran was placed on medication for what was described as "mild" hypertension.

The Veteran has argued that his current hypertension is in some way causally related to service-connected posttraumatic stress disorder.  In support of his argument, the Veteran has submitted various treatises and/or articles purporting to show just such a causal relationship.  However, to date, no medical opinion has been offered regarding the requisite nexus between the Veteran's service-connected posttraumatic stress disorder and his hypertension.  Nor has the Veteran yet been afforded a VA examination for the purpose of determining whether such a nexus exists.  Under the circumstances, the Board is of the opinion that a VA examination would be appropriate prior to a final adjudication of the Veteran's claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Turning to the issue of an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder, the Board notes that the Veteran last underwent a VA examination for the purpose of determining the severity of that particular disability in May 2006, at this point, more than five years ago.  Moreover, the Veteran has consistently argued that, since the time of that examination, his posttraumatic stress disorder symptomatology has increased greatly in severity.  In that regard, in correspondence of September 2007, a social worker who had been working with the Veteran indicated that, over the course of the past six months, the Veteran's posttraumatic stress disorder symptomatology had "significantly increased."  Moreover, during the course of VA outpatient treatment in April 2009, the Veteran was heard to complain of an increase in his posttraumatic stress disorder-related symptoms of anxiety and depression.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2009, the date of the most recent pertinent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded VA cardiovascular and psychiatric examinations in order to more accurately determine the exact nature and etiology of his claimed hypertension, as well as the current severity of his service-connected posttraumatic stress disorder.  The RO/AMC is advised that the Veteran was must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claims.

As regards requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

Following completion of the cardiovascular examination, the examiner should specifically comment as to whether the Veteran's current hypertension at least as likely as not had its origin during his period of active military service.  Should it be determined that the Veteran's hypertension did not have its origin during his period of active military service, an additional opinion is requested as to whether the Veteran's hypertension is at least as likely as not proximately due to, the result of, or aggravated by his service-connected posttraumatic stress disorder.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  Moreover, a notation to the effect that this record review has taken place must be included in the examination reports.

3.  The RO should then readjudicate the Veteran's claim for service connection for hypertension (to include as secondary to service-connected posttraumatic stress disorder), as well as his claim for an initial evaluation in excess of 50 percent for posttraumatic stress disorder with depressive disorder.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case in June 2009.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



